Claims 1, and 3-13 are currently pending with claim 2 being cancelled.  Claims 7-13 have been withdrawn as being directed to a non-elected invention.  Claims 1, and 3-6 are under consideration. 
All rejections have been overcome in view of the present amendment and response. None of cited references teach or suggest a foaming agent in an amount of 2 to 10 parts by weight based on 100 parts by weight of the long chain polyamide. 
New grounds of rejections are made in view of newly discovered reference to Cavalier et al. (US 2019/0225765) and Rowland et al. (US 4,692,475). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0040902 to Mizrahi (hereinafter “Mizrahi”) in view of US 2019/0225765 to Cavalier et al. (hereinafter “Cavalier”). 
Mizrahi discloses a lightweight composite material comprising a polymeric layer and a steel sheet provided on each surface of the polymeric layer (abstract and paragraph 91).  The polymeric layer comprises a polymeric matrix and filler incorporated therein (paragraph 72).  The polymeric matrix comprises nylon 11, nylon 12, nylon 610, or nylon 612 and each of which corresponding to the claimed 
Mizrahi does not explicitly disclose the foaming agent in an amount of 1 to 10 parts by weight based on 100 parts by weight of the long chain polyamide and a particle size of the foaming agent in the range of from 10 to 100 microns. 
Cavalier, however, teaches the use of a functionalized particulate bicarbonate as a foaming agent for the preparation of a foamed polyamide (paragraph 20).  The functionalized particulate bicarbonate with an average particle size of at most 100 microns, comprises at least 50% and less than 100% by weight of bicarbonate component, and from 50% to 0.02 % by weight of at least one additive comprising polymers, amino acids, oils, fats, resin acids, fatty acids and salts thereof, soaps, or waxes (paragraphs 21-35, 38 and 185). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foaming agent disclosed in Mizrahi having a particle size and a content taught by Cavalier motivated by the desire to provide a uniform, essentially closed cell foam exhibiting the desired weight reduction.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi  in view of Cavalier as applied to claim 1 above, and further in view of US 2014/0163139 to Wang et al. (hereinafter “Wang”).  
Mizrahi does not explicitly disclose the long chain polyamide having a particle size of from 10 to 100 microns. 

Polyamide 12 particles are commercially available from Kobo Products under the trade name SP10L with an average particle size of 10 microns and a density of 1 g/cc (paragraph 33).  
Polyamide 11 particles are commercially available from Arkema under the trade name Rislan PA11 with an average particle size of 20 microns and a density of 1 g/cc (paragraph 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the long chain polyamide particles disclosed in Mizrahi having a particle size disclosed in Wang in view of readily availability of the particles. 

Mizrahi does not explicitly disclose the foaming agent in an amount of 2 to 10 parts by weight based on 100 parts by weight of the long chain polyamide.  However, new combination of Mizrahi and Cavalier suggests the claimed invention.  

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0166526 to Myard et al. (hereinafter “Myard”) further in view of US 4,692,475 to Rowland et al. (hereinafter “Rowland”).  
Myard discloses a sandwich structure comprising a polyamide foam layer disposed between first and second steel sheets (abstract, and paragraphs 7-13).  The polyamide comprises PA 610, PA 612, PA 11, or PA 12 and each of which 
Myard does not explicitly disclose the foaming agent in an amount of 2 to 10 parts by weight based on 100 parts by weight of the long chain polyamide and a particle size of the foaming agent in the range from 10 to 100 microns. 
Rowland, however, teaches a foamable resin composition comprising a polymer resin and a foaming agent in an amount of 1 to 10% by weight based on 100% by weight of the polymer resin (column 7, lines 10-35).  The polymer resin comprises polyamide (claim 6).  The foaming agent comprises (i) azodicarbonamide, (ii)zinc oxide and/or zinc carbonate and (iii) at least one member selected from the group consisting of zinc salt of C1-C6 organic acids and C1-C6 organic carboxamides (abstract).  
The azodicarbonamide has an average particle size from 2 to 20 microns (column 5, lines 1-10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foaming agent disclosed in Myard having a particle size and a content taught by Rowland motivated by the desire to provide a uniform, essentially closed cell foam exhibiting the desired weight reduction.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Myard in view of Rowland as applied to claim 1 above, and further in view of Wang.  

Wang, however, discloses a pre-impregnated composite material comprising a mixture of polyamide 12 particles and polyamide 11 particles (abstract). 
Polyamide 12 particles are commercially available from Kobo Products under the trade name SP10L with an average particle size of 10 microns and a density of 1 g/cc (paragraph 33).  
Polyamide 11 particles are commercially available from Arkema under the trade name Rislan PA11 with an average particle size of 20 microns and a density of 1 g/cc (paragraph 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the long chain polyamide particles disclosed in Myard having a particle size disclosed in Wang in view of readily availability of the particles. 

Myard does not explicitly disclose the foaming agent in an amount of 2 to 10 parts by weight based on 100 parts by weight of the long chain polyamide.  However, new combination of Mizrahi and Rowland suggests the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hai Vo/
Primary Examiner
Art Unit 1788